IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                               No. 06-50578
                                                                  August 22, 2007
                             Summary Calendar
                                                               Charles R. Fulbruge III
                                                                       Clerk
UNITED STATES OF AMERICA

                                          Plaintiff-Appellee
v.

PHILIP BRAZIL STONE

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:05-CR-219-2


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Philip Brazil Stone has moved for
leave to withdraw and has filed a brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967). Stone has not filed a response. Our independent review of
the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.